DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 21 is objected to because of the following informalities: “a ATS” should be “an ATS”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No.10, 630, 103. Although the claims at issue are not identical, they are not patentably distinct from each other because see the chart below.

Present application 16/853911
US Patent No. 10,630,103
1. An ATS bypass switch assembly for connecting and disconnecting first and second power sources to and from a load, the ATS bypass switch assembly comprising: a draw-out ATS switch, wherein said draw-out ATS switch includes an electrical switching apparatus and wherein said draw-out ATS switch is movable among a locked in neutral state, an isolated state and a removed state, wherein in each of said locked in neutral state, said isolated state and said removed state said draw-out ATS switch is electrically disconnected from the first and second power sources; a bypass switch; and a processor configured to: (i) automatically control said draw-out ATS switch, (ii) monitor a present state of said draw-out ATS switch, and (iii) responsive to determining that said present state of said draw-out ATS switch is one of said locked in neutral state, said isolated state, or said removed state, enable automatic control of said bypass switch by said processor.
1. An ATS bypass switch assembly for connecting and disconnecting first and second power sources to and from a load, the ATS bypass switch assembly comprising: a draw-out ATS switch, wherein said draw out ATS switch includes an electrical switching apparatus and wherein said draw-out ATS switch is movable among a locked in neutral state, an isolated state and a removed state, wherein in each of said locked in neutral state, said isolated state and said removed state said draw-out ATS switch is electrically disconnected from the first and second power sources; a bypass switch; and a processor configured to: (i) automatically control said draw-out ATS switch, (ii) monitor a present state of said draw-out ATS switch, and (iii) responsive to determining that said present state of said draw-out ATS switch is one of said locked in neutral state, said isolated state, or said removed state, enable automatic control of said bypass switch by said processor by changing a mode of operation of said bypass switch from operation as just a manual switching device to operation as an automatic switching device under control of said processor.
2. The ATS bypass switch assembly of Claim 1 wherein said electrical switching apparatus is two circuit breaker or a contactor, and wherein said bypass switch includes a second electrical switching apparatus comprising two second circuit breakers or a second contactor.
2. The ATS bypass switch assembly of claim 1 wherein said electrical switching apparatus is two circuit breaker or a contactor, and wherein said bypass switch includes a second electrical switching apparatus comprising two second circuit breakers or a second contactor.
3. The ATS bypass switch assembly of Claim 1 wherein said processor is further configured to, when said automatic control of said bypass switch is enabled, 


4. The ATS bypass switch assembly of claim 1 wherein said processor is further configured to, when said automatic control of said bypass switch is enabled, automatically control said bypass switch in a load voltage decay mode.
5. The ATS bypass switch assembly of Claim 1 wherein said processor is further configured to, when said automatic control of said bypass switch is enabled, automatically control said bypass switch in a closed/in-phase transition default to time delay neutral mode.
5. The ATS bypass switch assembly of claim 1 wherein said processor is further configured too when said automatic control of said bypass switch is enabled, automatically control said bypass switch in a closed/in-phase transition default to time delay neutral mode.
6. The ATS bypass switch assembly of Claim 1 wherein said processor is further configured to, when said automatic control of said bypass switch is enabled, automatically control said bypass switch in a closed/in-phase transition default to load voltage decay mode.
6. The ATS bypass switch assembly of claim 1 wherein said processor is further configured to, when said automatic control of said bypass switch is enabled, automatically control said bypass switch in a closed/in-phase transition default to load voltage decay mode.
7. The ATS bypass switch assembly of Claim 1 wherein said processor is further configured to, when said automatic control of said bypass switch is enabled, automatically control said bypass switch in a closed transition default to time delay neutral mode.
7. The ATS bypass switch assembly of claim 1 wherein said processor is further configured to, when said automatic control of said bypass switch is enabled, automatically control said bypass switch in a closed transition default to time delay neutral mode.
8. The ATS bypass switch assembly of Claim 1 wherein said processor is further configured to, when said automatic control of said bypass switch is enabled, automatically control said bypass switch in a closed transition default to load voltage decay mode.
8. The ATS bypass switch assembly of claim 1 wherein said processor is further configured to, when said automatic control of said bypass switch is enabled, automatically control said bypass switch in a closed transition default to load voltage decay mode.
9. The ATS bypass switch assembly of Claim 1 wherein said processor is further configured to, when said automatic control of said bypass switch is enabled, automatically control said bypass switch in an in-phase default to time delay neutral mode.
9. The ATS bypass switch assembly of claim 1 wherein said processor is further configured to, when said automatic control of said bypass switch is enabled, automatically control said bypass switch in an in-phase default to time delay neutral mode.
10. The ATS bypass switch assembly of Claim 1 wherein said processor is further configured to, when said automatic 


11. The ATS bypass switch assembly of claim 1 wherein said ATS bypass switch is structured to generate a plurality of electrical signals which indicate said present state of said draw-out ATS switch, and wherein said processor is further configured to input said plurality of electrical signals and use said plurality of electrical signals to monitor said present state of said draw-out ATS switch.
12. An ATS bypass switch assembly for connecting and disconnecting first and second power sources to and from a load, the ATS bypass switch assembly comprising: a first switch; a second switch; and  13-ATS-532 CON2 - 22 - a controller configured to: (i) automatically control said first switch, and (ii) enable automatic control of said second switch after determining that said first switch is electrically disconnected from the first and second power sources.
12. An ATS bypass switch assembly for connecting and disconnecting first and second power sources to and from a load, the ATS bypass switch assembly comprising: a first switch; a second switch; and a controller configured to: (i) automatically control said first switch, and enable automatic control of said second switch after determining that said first switch is electrically disconnected from the first and second power sources by changing a mode of operation of said second switch from operation as just a manual switching device to operation as an automatic switching device under control of said controller.
13. The ATS bypass switch assembly of Claim 12 wherein said first switch includes a first electrical switching apparatus comprising two circuit breakers or a contactor, and wherein said second switch includes a second electrical switching apparatus comprising two second circuit breakers or a second contactor.
13. The ATS bypass switch assembly of claim 12 wherein said first switch includes a first electrical switching apparatus comprising two circuit breakers or a contactor, and wherein said second switch includes a second electrical switching apparatus comprising two second circuit breakers or a second contactor.
14. The ATS bypass switch assembly of Claim 12 wherein said controller includes a processor that is further configured to, when said automatic control of said second switch is enabled, automatically control said second switch in an in-phase transition mode.
14. The ATS bypass switch assembly of claim 12 wherein said controller includes a processor that is further configured to, when said automatic control of said second switch is enabled, automatically control said second switch in an in-phase transition mode.

15. The ATS bypass switch assembly of claim 12 wherein said controller includes a processor that is further configured to, when said automatic control of said second switch is enabled, automatically control said second switch in a load voltage decay mode.
16. The ATS bypass switch assembly of Claim 12 wherein said controller includes a processor that is further configured to, when said automatic control of said second switch is enabled, automatically control said second switch in a closed/in-phase transition default to time delay neutral mode.
16. The ATS bypass switch assembly of claim 12 wherein said controller includes a processor that is further configured to, when said automatic control of said second switch is enabled, automatically control said second switch in a closed/in-phase transition default to time delay neutral mode.
17. The ATS bypass switch assembly of Claim 12 wherein said controller includes a processor that is further configured to, when said automatic control of said second switch is enabled, automatically control said second switch in a closed/in-phase transition default to load voltage decay mode.
17. The ATS bypass switch assembly of claim 12 wherein said controller includes a processor that is further configured to, when said automatic control of said second switch is enabled, automatically control said second switch in a closed/in-phase transition default to load voltage decay anode.
18. The ATS bypass switch assembly of Claim 12 wherein said controller includes a processor that is further configured to, when said automatic control of said second switch is enabled, automatically control said second switch in a closed transition default to time delay neutral mode.
18. The ATS bypass switch assembly of claim 12 wherein said controller includes a processor that is further configured to, when said automatic control of said second switch is enabled, automatically control said second switch in a closed transition default to time delay neutral mode.
19. The ATS bypass switch assembly of Claim 12 wherein said controller includes a processor that is further configured to, when said automatic control of said second switch is enabled, automatically control said second switch in a closed transition default to load voltage decay mode.
19. The ATS bypass switch assembly of claim 12 wherein said controller includes a processor that is further configured to, when said automatic control of said second switch is enabled, automatically control said second switch in a closed transition default to load voltage decay mode.
20. The ATS bypass switch assembly of Claim 12 wherein said controller includes a processor that is further configured to, when said automatic control of said second switch is enabled, automatically control said second switch in an in-phase default to time delay neutral mode or an 


21. The ATS bypass switch assembly of claim 12 wherein the first switch is a ATS switch and the second switch is a bypass switch.
22. The ATS bypass switch assembly of Claim 21 wherein at least one the ATS switch and the bypass switch is a draw-out switch.
22. The ATS bypass switch assembly of claim 21 wherein at least one the ATS switch and the bypass switch is a draw-out switch.
23. A method of controlling an ATS bypass switch assembly that includes a first switch, a second switch and a controller, wherein said first switch includes an electrical switching apparatus structured to electrically connect a load to a first power source, electrically connect the load to a second power source, or electrically disconnect the load from the first and second power sources, the method comprising: enabling automatic control of said first switch by said controller; receiving one or more signals indicative of a present state of said first switch; determining that said one or more signals indicate that said first switch is electrically disconnected from the first and second power sources; and responsive to determining that said one or more signals indicate that said first switch is electrically disconnected from the first and second power sources, enabling automatic control of said second switch by said controller.
23. A method of controlling an ATS bypass switch assembly that includes a first switch, a second switch and a controller, wherein said first switch includes an electrical switching apparatus structured to electrically connect a load to a first power source, electrically connect the load to a second power source, or electrically disconnect the load from the first and second power sources, the method comprising: enabling automatic control of said first switch by said controller; receiving one or more signals indicative of a present state of said first switch; determining that said one or more signals indicate that said first switch is electrically disconnected from the first and second power sources; and responsive to determining that said one or more signals indicate that said first switch is electrically disconnected from the first and second power sources, enabling automatic control of said second switch by said controller by changing a mode of operation of said second switch from operation as just a manual switching device to operation as an automatic switching device under control of said controller.
24. The ATS bypass switch assembly of Claim 1 wherein said processor is further configured to automatically control said ATS switch bypass switch assembly in a closed transition mode, a time delay neutral mode, or a closed to in-phase mode.
24. The ATS bypass switch assembly of claim 1 wherein said processor is further configured to automatically control said ATS switch bypass switch assembly in a closed transition mode, a time delay neutral mode, or a closed to in-phase mode.

25. The ATS bypass switch assembly of claim 12 wherein said processor is further structured to automatically control said ATS switch bypass switch assembly in a closed transition mode, a time delay neutral mode, or a closed to in-phase mode.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1, 14, 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbs et al (7,973,253).
Regarding claim 1, Gribbs discloses an ATS bypass switch assembly for connecting and disconnecting first and second power sources to and from a load [figs. 1-4], the ATS bypass switch assembly comprising:
a draw-out ATS switch [see fig. 4], wherein said draw-out ATS switch includes an electrical in neutral state, an isolated state and a removed state, wherein in each of said locked in neutral state, said isolated state and said removed state said draw-out ATS switch is electrically disconnected from the first and second power sources [col. 6, lines 10-67]; 

Regarding claim 14, Gribbs discloses an ATS bypass switch assembly for connecting and disconnecting first and second power sources to and from a load [see fig. 1], the ATS bypass switch assembly comprising: 
a first switch [14]; 
a second switch [16]; and 
a controller [18] configured to: (i) automatically control said first switch [col. 5, lines 36-55], and (ii) enable automatic control of said second switch after determining that said first switch is electrically disconnected from the first and second power sources [col. 8, lines 15-44].  
Regarding claim 23, Gribbs further discloses the first switch is an ATS switch and the second switch is a bypass switch [see figs. 1, 2; col. 4, lines 20-23].  
Regarding claim 24, Gribbs further wherein at least one the ATS switch and the bypass switch is a draw-out switch [see fig. 4, col. 4, lines 5-12].  
Regarding claim 25, Gribbs et al discloses a method of controlling an ATS bypass switch assembly [figs. 1-4] that includes a first switch [14, figs. 1, 2], a second switch [16] and a controller [18], wherein said first switch includes an electrical switching apparatus structured [see figs. 1, 2] to electrically connect a load [1] to a first power .  
Claim Rejections - 35 USC § 103





The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-12, 15-22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gribbs et al as applied to claims 1, 15  above as applied in claims 1, 14 and further in view of Transfer switches (Eaton , September 2011, IDS).
Regarding claim 3 and 15, Gribbs et al discloses all limitations above but does not explicitly disclose wherein said electrical switching apparatus is two circuit breakers or a contactors and wherein said bypass switch includes a second electrical switching apparatus comprising two second circuit breakers or a second contactor.  
However, Transfer Switches discloses electrical switching apparatus is two circuit breakers or a contactors and wherein said bypass switch includes a second electrical switching apparatus comprising two second circuit breakers or a second contactor [sheet 25016-25017].  
It would have been obvious to one having ordinary in the art at the time the invention was made to incorporate the electrical switching apparatus is two circuit breakers or a contactors and wherein said bypass switch includes a second electrical switching apparatus comprising two second circuit breakers or a second contactor of Transfer Switches into the system of Gribbs et al in order to operate more efficient and reliable.
Regarding claims 5 and 16, Gribbs et al discloses all limitations above, includes the control system 18 is electrically coupled to each switch assembly actuator 39, 69 and may send a signal to the switch assembly actuator 39, 69 which causes the switch assembly actuator 39, 69 to move the associated contact arm 30, 60 to one of the first position, second position, or neutral position [par 0032, 0035], but does not explicitly disclose wherein said processor is further configured to when said automatic control of said bypass (second) switch is enable automatically control said bypass switch in an in-phase transition mode. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the automatic control of said bypass switch is enable automatically control said bypass switch in an in-phase transition mode of Transfer Switches into the system of Gribbs et al in order to improve the performance of the system and prevent load from damage.
Regarding claim 6 and 17, Gribbs et al discloses all limitations above but does not explicitly disclose wherein said processor is further configured to when said automatic control of said bypass (second) switch is enable automatically control said bypass switch in a load voltage decay mode. 
However, Transfer switches discloses wherein said processor is further configured to when said automatic control of said bypass switch is enable automatically control said bypass switch in a load voltage decay mode [Sheet 25065-25066; 25069: 32B. Load Voltage Decay, section 25.5-1 and sheet 25082]. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the automatic control of said bypass switch is enable automatically control said bypass switch in a load voltage decay mode of Transfer switches into the system of Gribbs et al in order to improve the performance of the system and prevent the damage to load.
Regarding claims 7 and 18, Gribbs et al discloses all limitations above but does not explicitly disclose wherein said processor is further configured to when said 
However, Transfer switches discloses wherein said processor is further configured to when said automatic control of said bypass switch is enable automatically control said bypass switch in a closed/in-phase transition default to time delay neutral mode [sheet 25066-2566].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the automatic control of said bypass switch is enable automatically control said bypass switch in a closed/in-phase transition default to time delay neutral mode of Transfer switches into the system of Gribbs et al in order to improve the performance of the system and prevent the damage to load.
Regarding claims 8 and 19, Gribbs et al discloses all limitations above but does not explicitly disclose wherein said processor is further configured to, when said automatic control of said bypass switch is enable, automatically control said bypass (second) switch in a closed/in-phase transition default to load voltage decay mode. 
However, Transfer switches discloses processor is further configured to, when said automatic control of said bypass switch is enable, automatically control said bypass switch in a closed/in-phase transition default to load voltage decay mode [Sheet 2555-25066].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate said automatic control of said bypass switch is enable, automatically control said bypass switch in a closed/in-phase transition default to load voltage decay mode of Transfer switch into bypass switch in the system 
Regarding claims 9 and 20, Gribbs et al discloses all limitations above but does not explicitly disclose wherein said processor is further configured to, when said automatic control of said bypass (second) switch is enabled, automatically control said bypass (second) switch in a closed transition default to time delay neutral mode. 
However, Transfer switches discloses wherein said processor is further configured to, when said automatic control of said bypass switch is enabled, automatically control said bypass switch in a closed transition default to time delay neutral mode [Sheet 25066; 25070: 47E (optional) ].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate automatic control of said bypass switch is enabled, automatically control said bypass switch in a closed transition default to time delay neutral mode of Transfer Switches into in the system of Gribbs et al in order to improve the performance of the system and prevent the damage to load.
Regarding claims 10 and 21, Gribbs et al discloses all limitations above but does not explicitly disclose wherein said processor is further configured to, when said automatic control of said bypass (second) switch is enabled, automatically control said bypass switch in a closed transition default to load voltage decay mode. 
However, transfer switches discloses: wherein said processor is further configured to, when said automatic control of said bypass switch is enabled, automatically control said bypass switch in a closed transition default to load voltage decay mode (sheet 25066; 25070: 47C Closed/Load Voltage Decay, bypass (optional)].

Regarding claims 11 and 22, Gribbs et al discloses all limitations above but does not explicitly disclose wherein said processor is further configured to, when said automatic control of said bypass (second) switch is enabled, automatically control said bypass switch in an in-phase default to time delay neutral mode.
However, Transfer Switches discloses processor is further configured to, when said automatic control of said bypass switch is enabled, automatically control said bypass switch in an in-phase default to time delay neutral mode [sheet 25066,  25070: 47C & CBC8 (optional)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the automatic control of said bypass switch is enabled, automatically control said bypass switch in an in-phase default to time delay neutral mode of Transfer Switches into the system of Gribbs et al in order to improve the performance of the system and prevent the damage to load.
Regarding claim 12 and 22, Gribbs et al discloses all limitations above but does not explicitly discloses wherein said processor is further configured to, when said automatic control of said bypass switch is enabled, automatically control said bypass switch in an in-phase default to load voltage decay mode.  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the automatic control of said bypass switch is enabled, automatically control said bypass switch in an in-phase default to load voltage decay mode of Transfer Switches into the system of Gribbs et al in order to improve the performance of the system and prevent the damage to load.
Regarding claims 26 and 27, Gribbs et al discloses all limitations above, but does not explicitly disclose wherein said processor is further configured to automatically control ATS switch bypass switch assembly in a closed transition mode, a time delay neutral mode, or a closed to in-phase mode.
However, Transfer Switch discloses processor is further configured to automatically control AST switch bypass switch assembly in a closed transition mode, a time delay neutral mode, or a closed to in-phase mode [sheet 25066, 25070: 47D, E & CBC8 (Standard, Optional)]. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the automatically control AST switch bypass switch assembly in a closed transition mode, a time delay neutral mode, or a closed to in-phase mode of Transfer Switches into the system of Gribbs et al in order to improve the performance of the system and prevent the damage to load.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gribbs et al as applied to claim 1 above as applied in claim 1, and further in view of Devanand et al (2014/0260731). 
Regarding claim 13, Gribbs et al discloses all limitations above and further discloses racking mechanism 80 is structured to place the switch assembly 14, 16 into three positions, an engaged position, a test position, and a withdrawn position. A switch assembly 14, 16 in the engaged position is fully within the enclosure 12 and has the switch assembly first line conductor 24, 44, second line conductor 26, 46, and load conductor 28, 48 engaging, that is, coupled to and in electrical communication with the source and load conductors 6, 7, 8. Further, the control system 18 is electrically coupled to and able to control the switch assemblies 14, 16 [figs. 3, 4, col. 6, lines 10-60], but does not explicitly discloses wherein said ATS bypass switch is structured to generate a plurality of electrical signals which indicate said present state of said draw-out ATS switch, and wherein said processor is further configured to input said plurality of electrical signals and use said plurality of electrical signals to monitor said present state of said draw-out ATS switch. 
However, Devanand et al discloses The ATS 52 includes isolation connectors 58 and an auxiliary connector 68. The bus/panel/interface 64 includes isolation bus terminals 70 and an auxiliary bus terminal 72. The isolation connectors 58 and the auxiliary connector 68 get plugged respectively on to isolation bus terminals 70 and auxiliary bus terminal 72 of the bus/panel/interface 64. The ATS 52 needs a drawout Mechanism for facilitating movement of the ATS 52 with respect to the bus 64 for facilitating various configurations such as "CONNECT", "TEST" and `ISOLATED`. The .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN T VU/Examiner, Art Unit 2836